


EXHIBIT 10.19

 

THIS LEASE made the 20th day of September 1994 BETWEEN ALLMAN EQUITIES LIMITED
having its registered office at 3 Herbert Road, Bray, in the County of Wicklow
(hereinafter called “the Lessor” which expression shall include its successors
and assigns) of the One Part and CHAMFIELD LIMITED of Kilbride Industrial
Estate, Arklow, County Wicklow, (hereinafter called “the Lessee” which
expression shall unless otherwise stated include its successors and permitted
assigns) of the other part.

 

WITNESSETH as follows;—

 

1.             In consideration of the rents covenants and conditions
hereinafter reserved and contained and on the part of the Lessee to be paid
observed and performed the Lessor HEREBY DEMISES unto the Lessee ALL THAT AND
THOSE the premises more particularly described in the Schedule hereto TOGETHER
WITH;—

 

1-1.          the factory and other buildings erected thereon and the Lessor’s
fixtures fittings and equipment therein or thereon (all which said land
buildings fixtures fittings and equipment are hereinafter collectively called
“the demised premises”) and;

 

1-2.          full and free right of access in common with the Lessor and all
other persons who now have or shall hereafter have the like right at all
reasonable times over the roads coloured yellow on the Plan annexed hereto for
the purposes of access to and egress from the demised premises.

 

EXCEPTING AND RESERVING unto the Lessor;—

 

(a)     the free and uninterrupted passage and running of water soil and
effluent drainage gas water oil and electricity steam telephone or any other
service or supply to and from the other buildings and lands the

 

--------------------------------------------------------------------------------


 

property of the Lessor and its tenants adjoining or near to the demised premises
through the sewers drains watercourse conduits pipes wires and cables which now
are or may hereafter within the period of 21 years from the date of this Lease
during the term hereby granted be in or over under or upon the demised premises;

 

(b)     at any time hereafter and from time to time full right and liberty to
execute works services and erections and buildings upon or alter or rebuild any
of the erections services and buildings erected on its adjoining and
neighbouring lands and to use the same as it may think fit;

 

(c)     the full and free right and liberty to the Lessor its servants and
agents to enter (after at least two days notice except in the case of emergency)
upon the demised premises at all reasonable times for the purpose of connecting,
laying, inspecting, repairing, cleaning, maintaining, altering, replacing or
renewing any sewer, drain, main, pipe, wire, cable, watercourse, channel,
conduit or subway including the provision of a water meter and to erect,
construct or lay in, over, under or across the demised premises not built upon
any sewers, drains, main, pipes, wires, cables, poles, structures, fixtures or
other works for the drainage of or for the supply of water gas electricity oil
telephone telex heating steam radio and television signals and other services to
other premises of the Lessor causing as little inconvenience as possible to the
Lessee and the Lessor making good any damage to the demised premises thereby
occasioned;

 

(d)     all rights easements and privileges now belonging to or enjoyed by any
adjoining property;

 

All mines, minerals, quarries and royalties whatsoever in or under the demised
premises during the term of the

 

2

--------------------------------------------------------------------------------


 

demise are excepted and reserved out of the demise.

 

TO HOLD the same unto the Lessee for the term of thirty-five years from the 1st
day of April, 1994 subject to the covenants terms and conditions hereinafter
contained paying therefor unto the Lessor for the period up to and including the
31st day of March, 1999 the yearly rent of £74,357.65 (hereinafter when
specifically referred to called “the first reserved rent” and thereafter a rent
to be determined as provided in clause 3 hereof (hereinafter when specifically
referred to called “the reviewed rent”) such rent to be paid without any
deduction in advance on the 1st January, 1st April, 1st July, 1st October, in
every year, the first payment to be made on the execution hereof and to be in
respect of the period from the 23rd day of May, 1994 to the 30th day of
September, 1994.

 

2.             The Lessee hereby covenants with the Lessor as follows:—

 

2-1           to pay the said yearly rents at the times and in the manner
aforesaid clear of all deductions and by way of Standing Bankers Order if
required;

 

2-2-1       to bear pay and discharge all rates taxes assessments duties charges
outgoings and impositions whatsoever which now are or during the said term shall
be charged assessed or imposed upon the demised premises or any part thereof or
upon the owner or occupier in respect thereof;

 

2-2-2       to pay to the Lessor annually a sum or sums of money equal to the
amount which the Lessor may expend or require to expend in effecting or
procuring and maintaining or procuring the maintenance of insurance of the
demised premises against the insured risks as defined in Clause 4 hereof to
their full reinstatement cost and

 

3

--------------------------------------------------------------------------------


 

three years loss of rent such sum or sums to be paid without any deduction in
every year upon the Lessor’s demand the first payment (or a proportionate part
thereof) to be made on the execution hereof;

 

PROVIDED ALWAYS subject to the Lessors sole discretion the Lessor shall seek
insurance cover at the most competitive rate.

 

2-3           if the Lessee shall fail to pay the rent hereinbefore reserved or
any other sum reserved or made payable hereunder within 14 days of the day and
in the manner herein prescribed for the payment of same every such unpaid rent
or sum shall bear interest at the rate of 4% per annum above the rate from time
to time charged by the Associated Banks in the Republic of Ireland at the A.A.A.
rate on overdrafts from the date on which the rent or other sum became due until
the actual date of payment or if there shall be no such rate the aforesaid rent
or sum shall bear interest at the rate of 4% over the cost of six months funds
in the Dublin Interbank Market;

 

2-4           at all times during the said term to observe and comply in all
respects with the provisions and requirements of any and every enactment for the
time being in force or any orders or regulations thereunder for the time being
in force and to do and execute or cause to be done and executed all such works
as under or by virtue of any such enactment or any orders or regulations
thereunder for the time being in force are or shall be properly directed or
necessary to be done or executed upon or in respect of the demised premises or
any part thereof whether by the owner, landlord, lessee, tenant or occupier and
at all times to keep the Lessor indemnified against all claims demands and
liability in respect thereof and without derogating from the generality of the
foregoing to comply with the

 

4

--------------------------------------------------------------------------------


 

requirements of any local or other statutory authority and the order or orders
of any court of competent jurisdiction and immediately after the receipt of any
Notice requiring works to be carried out by any local or Statutory Authority or
by Order of any Court of competent jurisdiction, the Lessee shall sent a copy
thereof to the Lessor;

 

2-5           at all times during the said term to comply with all the
recommendations or requirements of the appropriate authority in relation to fire
precautions whether notified or directed to the Lessor or the Lessee and to
indemnify the Lessor against any costs or expenses in complying with any such
requirement or recommendation and not to obstruct the access to or means of
working any fire precaution or safety apparatus or appliance for the time being
installed in the demised premises;

 

2-6           so often as may be necessary during the term of the Lease and in
the last year of the said term (whether determined by affluxion of time or
otherwise howsoever) to prime and prepare for painting and to paint with at
least two coats of good oil paint or such other paint as may be first approved
both as to quality and colour by the Lessor in a proper and workmanlike manner,
all the gates, fences and outside wood stucco and iron work and other outside
parts of the demised premises heretofore usually painted and any additions
thereto proper to be so painted and so often as may be necessary and in the last
year of the said term as aforesaid in a workmanlike manner to creosote distemper
colour whitewash or otherwise treat all other outside parts of the demised
premises as have usually heretofore been so treated all such work as aforesaid
to be done to the approval of the Lessor;

 

5

--------------------------------------------------------------------------------


 

2-7           to prime and prepare for painting and to paint with two coats at
least of good quality paint to be first approved by the Lessor in a workmanlike
manner in every fourth year and in the last year of the said term (whether
determined by affluxion of time or otherwise howsoever) all inside wood and iron
work and other inside parts of the demised premises heretofore usually painted
and any additions thereto proper to be so painted and so often as may be
necessary but not less often than every fourth year and in the last year of the
said term as aforesaid in a workmanlike manner to distemper colour whitewash or
otherwise treat such other inside parts of the demised premises as have usually
heretofore been so treated and on the occasion of each repainting to grain
varnish restore and make good all ornamental work all such work as aforesaid to
be done to the approval of the Lessor;

 

2-8           to keep such part of the land forming part of the demised premises
as is from time to time undeveloped and the grass gardens and any trees shrubs
and hedges in proper and neat order and condition and any ditches streams
culverts and watercourses properly cleared and cleaned and the banks thereof in
proper repair and condition and in particular not to deposit or permit to be
deposited any rubbish or refuse nor without the consent in writing of the Lessor
(and then only on such parts of the said land and subject to such conditions as
the Lessor may stipulate or impose) to store stack or lay out any material used
for the purpose of manufacture or otherwise on any part of the said land;

 

2-9           at all times during the said term to repair and keep (and in the
case of fixtures, heating installations, fittings and equipment to replace or
renew as may from time to time be necessary) the exterior and interior of

 

6

--------------------------------------------------------------------------------


 

the demised premises and all additions thereto constructed or placed thereon and
the Lessor’s fixtures fittings and equipment therein and all pipes drains,
wires, cables, meters, channels, sewers, sanitary and water apparatus, glass,
pavings, walls, fences and railings vaults and appurtenances in good and
substantial repair and working order and maintained paved cleansed and amended
in every respect (damage by any of the insured risks excepted PROVIDED THAT the
policy or policies of insurance shall not have been vitiated or payment of the
policy monies withheld or refused in whole or in part by reason of any act
neglect or default of the Lessee or the servants agents licensees or invitees of
the Lessee);

 

2-10-1     if the demised premises are situate upon an Industrial Estate, to
bear with the owners or occupiers of each other unit in the said Industrial
Estate the cost and expense of all necessary maintenance, repair and up-keep
(and operating cost where applicable) of access roads, footpaths, common areas,
drainage and water services and public lighting in the same proportion as the
gross floor area of the buildings erected on the demised premises bears to;

 

(A)    In the case of a completed estate the total gross floor areas of all the
industrial units in the estate and

 

(B)    In the case of a non completed or part completed estate the total gross
floor areas of all the completed units in the estate and where roads and
services have been provided to un-developed areas of the estate, the gross floor
area of buildings in the course of erection and proposed buildings fronting on
to such services until such time as same are taken in charge by the Local
Authority;

 

2-10-2     to bear with the owners or occupiers of each other

 

7

--------------------------------------------------------------------------------


 

unit in the said Industrial Estate the cost and expense of all necessary estate
security in the same proportion as the gross floor area of the buildings erected
on the demised premises bears to the gross floor areas of all the completed
units in the said estate;

 

2-11         Without prejudice to the generality of Clause 2-4 hereof, in all
respects to comply with all the provisions of the Factories Acts, Local
Government (Planning and Development) Acts and the Public Health Acts and of all
regulations thereunder and with any other obligations imposed by law in regard
to the demised premises and the carrying on of the trade or business for the
time being carried on upon the demised premises and to indemnify the Lessor
against all liability in respect of any contraventions of any such requirements;

 

2-12         to permit the Lessor or its duly authorised agents and all proper
parties at all reasonable times to enter the demised premises and examine the
state of repair and condition thereof (and in particular for all necessary
purposes of providing inspecting maintaining and repairing the drains, sewers
and watermains, electricity, gas, telephone and similar services) and to check
and take inventories of the Lessor’s fixtures fittings and equipment therein and
to repair and make good all defects decays and wants of repair thereto of which
notice in writing shall be given by the Lessor to the Lessee and for which the
Lessee may be liable hereunder within three calendar months after the giving of
such notice PROVIDED that in case of default by the Lessee the Lessor may make
good such defects decays and wants of repair and the cost of the same shall be
repayable by the Lessee to the Lessor on demand;

 

2-13         to permit the Lessor and all persons authorised by it and its
respective surveyors agents and workmen at all reasonable and convenient times
in the daytime or at any

 

8

--------------------------------------------------------------------------------


 

time in the case of emergency to enter on the demised premises or any part
thereof for the purpose of repairing or building on any adjoining premises as
occasion shall require and for the purpose of making repairing, maintaining,
cleansing, lighting and keeping in order and good condition all roads, sewers,
drains, pipes, gutters, watercourses, ditches, culverts, fences, hedges or other
conveniences which shall belong to or be used for the demised premises in common
with other premises and also for the purpose of laying down maintaining
repairing and testing drainage gas and water pipes and electric wires or cables
or for other similar purposes the Lessor or such persons as aforesaid making
good any damage occasioned thereby to the demised premises;

 

2-14-1     not to make any alterations or additions to the demised premises or
erect any new buildings thereon without the prior written consent of the Lessor
and the approval of the Lessor to the plans and specifications thereof such
Consent and approval not to be unreasonably withheld and if such consent and
approval is given to make such alterations or additions in conformity with such
plans and specifications and to the approval of the Lessor and upon such terms
as the Lessor may consider reasonable.

 

2-14-2     if the premises are altered (whether pursuant to a consent given
under Clause 2-14-1 hereof or otherwise) the Lessee will if so required by the
Lessor on the termination of this Lease forthwith restore the demised premises
at the Lessee’s own expense to their original condition at the date of this
Lease and will make good all damage and want of repair and decoration caused by
the original alteration or restoration work.

 

2-15-1     to use the demised premises for General Industrial purposes and as an
Industrial building with offices ancillary thereto as defined within the
relevant

 

9

--------------------------------------------------------------------------------


 

Finance Acts that affect the granting of Industrial Building allowances and not
to use the demised premises or suffer or permit the same to be used for any
other purpose whatsoever except with the previous written consent of the Lessor.
Provided always it shall be reasonable for the Lessor to refuse consent to any
proposed change of use if the change of use would result in the demised premises
not being used as an Industrial building as defined within the relevant Finance
Acts that affect the granting of Industrial Building Allowances.

 

2-16         not to do or permit to be done upon or in connection with the
demised premises or any part thereof any act matter or thing whatsoever which
may be or grow to be a nuisance annoyance disturbance or inconvenience or cause
damage to any neighbouring adjoining or adjacent property or the owners or
occupiers thereof and to pay to the Lessor all costs charges and expenses which
may be incurred by the Lessor in abating a nuisance in respect of the demised
premises and to execute all such works as may be necessary for abating such a
nuisance in obedience of a notice lawfully served by a local or public authority
or pursuant to any Court Order.

 

2-17         not to exhibit on any part of the undeveloped or unbuilt upon lands
comprised in the demised premises or on the outer walls or roofs of any building
or structure thereon any signboard placard lettering or lighting of any kind
except such as may previously have been approved by the Lessor in writing and in
default or on the Lessor taking objection the Lessor may enter and remove the
same at the Lessee’s cost PROVIDED however that the Lessee shall be entitled to
erect to sign in such position and of such form colour and design as may be
first approved by the Lessor displaying the name of the Lessee.

 

2-18         to ensure that every furnace employed in the working of engines by
steam or other motive power and every other furnace employed in any building or
erection on the demised premises is constructed so as

 

10

--------------------------------------------------------------------------------


 

substantially to consume or burn the smoke arising therefrom and not to use or
suffer to be used negligently any such furnace so that the smoke arising
therefrom is not substantially consumed or burnt and not to cause or permit any
grit or noxious or offensive effluvia to be omitted from any engine furnace
chimney or other apparatus on the demised premises without using the best
practicable means for preventing or counteracting such omission and in all
aspects to comply with the provisions of all relevant statutes and statutory
regulations and with the requirements of any notice of the local or other
competent authority served thereunder;

 

2-19         to take such measures as may be necessary to ensure that any
effluent discharged into the drains or sewers which belong to or are used for
the demised premises in common with other premises will not be corrosive or in
any way harmful to the said drains or sewers or cause any obstruction or deposit
therein;

 

2-20         not to discharge or allow to be discharged any solid matter from
the demised premises into the drains or sewers as aforesaid nor to discharge or
allow to be discharged therein any fluid of a poisonous or noxious nature or of
a kind calculated to or that does in fact destroy sicken or injure the fish or
contaminate or pollute the water of any stream or river and not to do or omit or
allow or suffer to be done or omitted any act or thing whereby any land or the
waters of any stream or river may be polluted or the composition thereof so
changed as to render the Lessor liable to any action or proceedings by any
person whomsoever;

 

2-21         not to do or permit or bring in or upon the demised premises
anything the use of which would cause damage by vibration or otherwise to the
demised premises or any adjoining premises or which might throw on the demised
premises or on any adjoining premises any weight or

 

11

--------------------------------------------------------------------------------


 

strain in excess of that which such premises are capable of bearing with due
margin for safety and in particular not to overload the floors the hoists or the
electrical installations or the other services of in or to the demised premises
nor suspend any excessive weight from the ceilings or walls stanchions, hoists
or the structure thereof. The Lessee shall seek professional advice at the
Lessee’s own expense to ensure that there shall not be an infringement of this
convenant;

 

2-22         not to assign underlet create any charge or mortgage (whether legal
or equitable charge or mortgage) over the demised premises or grant any Licence
in respect of the demised premises or any part thereof nor part with or share
the possession thereof or any part thereof without written consent of the Lessor
such consent not to be unreasonably withheld.

 

2-23         within fourteen days of every assignment assent transfer underlease
assignment of underlease or mortgage of or relating to the demised premises or
any part thereof to give notice thereof in writing with particulars thereof to
the Lessor’s Solicitor and produce to him such instrument or other evidence of
devolution and to pay the Lessor’s Solicitor any costs incurred by the Lessor
relating thereto;

 

2-24         not to do or permit or suffer to be done anything whereby the
policy or policies of insurance on the demised premises or any adjoining or
neighbouring premises against damage by fire or other perils may become void or
voidable or whereby the rates or premium thereon may be increased and to repay
to the Lessor all such sums paid or payable by way of increased premiums and all
expenses incurred by it in or about the renewal of such policy or policies
rendered necessary by a breach of this covenant and all such payments shall be
made immediately on demand;

 

12

--------------------------------------------------------------------------------


 

2-25         without prejudice to any other clause herein, not to keep or allow
to be kept on the demised premises any substance or material of a combustible or
offensive nature the keeping whereof may require a licence of any Local or
Public Authority unless the Lessee obtains such a licence and complies with the
terms and conditions thereof. The Lessee shall inform the Lessor in writing of
any application for and of the issuing of such a licence;

 

2-26         to pay all reasonable and proper costs and charges and expenses
(including Solicitors costs and surveyors fees) incurred by the Lessor for the
purpose of or incidental to the preparation and service of any notice under
Section 14 of the Conveyancing Act 1881 (or any statutory modification or
re-enactment thereof), requiring the Lessee to remedy a breach of any of the
covenants hereinbefore contained notwithstanding forfeiture for such breach may
be avoided otherwise than by relief granted by the court;

 

2-27         to pay any Value Added Tax lawfully imposed upon and added to any
fee, charge, cost or expense for which the Lessor may be liable under this Lease
and to pay the stamp duty and registration fees on this Lease and counterpart
and Value Added Tax payable by reason of the granting of this Lease;

 

2-28         at the expiration or sooner determination of the said term quietly
to yield up the demised premises together with all the Lessor’s fixtures and all
other Lessor’s fittings and equipment that now are or which during the said term
shall be affixed or fastened thereto (except Lessee’s or trade fixtures) in such
good and substantial repair and condition as shall be in accordance with the
covenants on the part of the Lessee herein contained and in case any of the said
fixtures fittings or equipment shall be missing broken damaged or

 

13

--------------------------------------------------------------------------------


 

destroyed forthwith to replace them with others of a similar kind and of equal
value, fair wear and tear excepted, and to make good any damage caused to the
demised premises by the removal of the Lessee’s fixtures, fittings and furniture
and effects (damage by any of the insured risks excepted if and so long only as
the policy or policies of insurance shall not have been vitiated or payment of
the policy monies withheld or refused in whole or in part by reason of any act
neglect or default of the Lessee or the servants, agents licensees or invitees
of the Lessee.

 

2-29         not at any time to use the demised premises or any part thereof or
allow the same to be used for any entertainment or for any dangerous, noisy or
noxious or offensive trade business manufacture or occupation whatsoever or for
a residence or for any illegal or immoral purpose nor permit any sale or auction
to be held on the demised premises;

 

2-30         to comply in so far as the same are applicable with the covenants
of and conditions (other than the covenant for payment for rent) contained in
the Superior Lease (if any) under which the demised premises are held by the
Lessor;

 

2-31         to fully and effectually indemnify the Lessor against the breach,
non-performance or non-observance by the lessee of any of the covenants and
conditions on the Lessee’s part herein contained or of the provisions or
stipulations herein contained and intended to be performed and observed by the
Lessee and against any actions, costs, claims, expenses and demands whatsoever
or howsoever arising in respect of or as a consequence (whether direct or
indirect) of any such breach, non-performance or non-observance as aforesaid.

 

3-1           In this Clause the following expressions shall have

 

14

--------------------------------------------------------------------------------


 

the following meanings respectively;—

 

3-1-1       “Review Date” shall mean the last day of the 5th year and the last
day of each subsequent fifth year of the term hereby granted.

 

3-1-2       “Current Market Rent” shall mean the full open market rent without
any deduction whatsoever at which the demised premises might reasonably be
expected to be let at the nearest Review Date and as if same were located in the
rear in which the demised premises are situate, in the open market without fine
or premium as between a willing Lessor and a willing Lessee and with vacant
possession for the term then unexpired of this Lease and on the same terms and
conditions in all other respects as this present Lease (other than the amount of
rent hereby reserved) and upon the supposition (if not a fact) that the
covenants on the part of the Lessee herein have been fully performed and
observed there being disregarded:—

 

3-1-3       any effect on rent of the fact that the Lessee has been in
occupation of the demised premises and any goodwill attached to the demised
premises by reason of the carrying on therein of the business of the Lessee;

 

3-1-4       any effect on rent of any improvement (within the meaning of the
Landlord and Tenant Acts, 1931 to 1980 or any Acts amending or extending or
re-enacting the same) of the demised premises or any part thereof carried out by
the Lessee with the licence of the Lessor at the Lessee’s own expense (otherwise
than in pursuance of any obligation to the Lessor whether pursuant to the
provisions of this Lease or otherwise) and carried out prior to or during the
currency of this Lease;

 

3-1-5       any diminution of the rental value of the demised premises caused by
works carried out thereon by the Lessee it sub-tenants or predecessors in title
during the

 

15

--------------------------------------------------------------------------------


 

term of this Lease;

 

3-2           The Rent for the time being payable by the lessee hereunder shall
be subject to increase in accordance with the following provisions of this
Clause;

 

3-3           The Lessor its servants or agents shall be entitled by notice in
writing given to the Lessee its servants or agents not earlier than twelve
months before and not more then twelve months after the Review Date to call for
review of the rent payable by the Lessee to the Lessor at the Review Date
specified in the notice and if upon any such review it shall be ascertained or
determined that the Current Market Rent of the demised premises at the Review
Date is greater than the existing rent then as from that Review Date the yearly
rent payable hereunder shall be increased to the Current Market Rent so
ascertained PROVIDED ALWAYS that if the Lessor shall not serve such notice as
aforesaid for the review of rent prior to or within twelve months after any
Review Date it shall nevertheless be entitled to do so at any time upon the same
terms and conditions as are hereinbefore provided and in such event such
reviewed rent shall be payable by the Lessee from the gale day next preceding
the date of the said notice up to the following Review Date or until it is
further reviewed in accordance with the foregoing provisions PROVIDED FURTHER
that in no circumstances shall the rent payable hereunder following such review
be less than the rent payable by the Lessee immediately prior to the review
date.

 

3-4           Every such review as aforesaid shall in the first instance be made
by the Lessor and Lessee or their respective surveyors in collaboration but if
no agreement as to the amount of the Current Market Rent at the Review Date
shall have been reached between the parties hereto or their surveyors within
three months or such extended period as may be agreed by the Lessor and

 

16

--------------------------------------------------------------------------------


 

the Lessee after the date of the Lessor’s notice calling for such review then
the question of the amount of the Current Market Rent of the demised premises at
the Review Date shall be referred to the decision of a single Chartered Surveyor
who at the election of the Lessor shall act as an Arbitrator or an independent
Valuer (acting as an expert and not as an Arbitrator) such Chartered Surveyor to
be nominated by the Lessor by notice in writing to the Lessee and if the Lessee
shall reject such nomination or fail or neglect to agree within one month of the
Lessor’s notice such Chartered Surveyor (whether to act as expert or Arbitrator)
shall be appointed on the application of either party by the Chairman or acting
Chairman for the time being of The Royal Institution of Chartered Surveyors
(Republic of Ireland Branch) which term shall include any other body established
from time to time in succession or substitution or carrying on the function
currently carried out by the same and in default of any such appointment for any
reason within one month of such application by a Chartered Surveyor to be
nominated by the Lessor;

 

3-5           In the event of the Lessor electing for arbitration as aforesaid
this clause shall be deemed to be a submission to arbitration within the
Arbitration Acts 1954 and 1980 or any statutory modification or re-enactment
thereof for the time being in force and to the jurisdiction of the Courts of the
State for the enforcement of any award of said Arbitrator and in the event of
the Current Market Rent being determined by the Chartered Surveyor as an expert
the Lessor and Lessee shall be entitled to make submission within such time as
such Chartered Surveyor shall stipulate and shall pay his expenses in equal
shares;

 

3-6           If the Chartered Surveyor shall fail to determine the new rent
within three months of his appointment or

 

17

--------------------------------------------------------------------------------


 

nomination or if he shall relinquish his appointment or die or if it shall
become apparent that for any reason he will be unable to complete his duties
hereunder a new Chartered Surveyor shall be appointed or nominated in his place
in accordance with sub-clause 3-4 above;

 

3-7           If upon any such review the amount of any increased rent shall not
be ascertained or determined prior to the Review Date the Lessee shall continue
to pay rent at the yearly rent payable immediately prior to the Review Date
until the quarter day next following the ascertainment or determination of any
increased rent whereupon subject to the first proviso to Clause 3-3 hereof there
shall be due as a debt payable by the Lessee to the Lessor on demand a sum equal
to the amount by which the rent for the period since the Review Date calculated
at the increased rate exceeds the rent for the period calculated at the previous
rate and in addition the Lessee shall pay interest on said sum from the Review
Date until the date of actual payment at the AAA rate of interest charged on
overdraft by the Associated Banks in the Republic of Ireland at the Review Date
or if there shall be no AAA rate the corresponding or nearest appropriate rate
thereto;

 

3-8           If upon such review as aforesaid it shall be agreed or determined
that the rent previously payable hereunder shall be increased the Lessor and the
Lessee shall (if required by the Lessor) forthwith complete and sign a written
memorandum or if the Lessor shall so elect execute a deed or record recording
the increased rent thenceforth payable and the Lessee shall pay the Stamp Duty
(if any) payable on such memorandum or deed of record;

 

3-9           In the event of the Lessor being prevented or prohibited in whole
or in part from exercising its rights under this Clause and/or obtaining an
increase in the

 

18

--------------------------------------------------------------------------------


 

rent on any of the Review Dates by reason of any legislation Government Order or
Decree or Notice (increase in this context meaning such increase as would be
obtainable disregarding the provisions of any such legislation and otherwise as
aforesaid) then the date at which the review would otherwise have taken effect
shall be deemed to be extended to permit and require such review to take place
on the first date thereafter upon which such right or increase may be exercised
and/or obtained in whole or in part and when in part on so many occasions as
shall be necessary to obtain the whole increase (meaning the whole of the
increase which the Lessor would have obtained if not prevented or prohibited as
aforesaid) and if there shall be a partial prevention only there shall be a
further review on the first date or dates as aforesaid notwithstanding the rent
may have been increased in part on or since the date of review but in no
instance shall the increase in rent be dated back to exceed the statutory
controls on increases or rent laid down by law.

 

4.             The Lessor hereby covenants with the Lessee in manner following
that is to say:—

 

4-1           Subject to insurance cover being available against the risks
hereinafter specified and to the payment by the Lessee of the sums set out in
clause 2 (2) (2) hereof the Lessor will insure or procure the insurance of the
demised premises and all Lessor’s fixtures fittings and equipment therein and
thereon and keep the same insured to the full reinstatement cost (to be
determined from time to time by the Lessor or its surveyor) and a three year
loss of rent against loss or damage by fire, explosion, lightning, storm,
tempest, impact, earthquake, aircraft, riot and civil commotion and malicious
damage, bursting or overflowing of water tanks, apparatus, drains, sewers or
pipes and including demolition and site clearance expenses, architect’s and
surveyor’s fees and

 

19

--------------------------------------------------------------------------------


 

value added tax and any other duty exigible on any building contract as may be
entered into relative to the reconstruction, reinstatement or repair of the
demised premises or any part thereof resulting from the destruction, loss or
damage thereof or thereto or from any of the perils aforesaid and such other
perils expenses and losses as the Lessor in its sole discretion shall think fit
and notify to the Lessee in writing (all such risks and perils being referred to
as “the Insured Risks”).

 

4-1-1-      the Lessor shall use its best endeavours to procure that the
foregoing insurances shall be effected upon the terms that the Insurer shall
waive any rights or remedies which it may have or may become entitled to against
the Lessee or its permitted tenants or assigns whether by way of subrogation or
otherwise and the lessors shall use its best endeavours to procure that every
policy of insurance issued in respect of such insurances shall bear an
endorsement binding upon such Insurer evidencing such waiver;

 

4-1-2       the Lessor shall upon demand furnish to the Lessee copies of the
said insurance policy(ies) and of the last receipt(s) for payment of premiums in
respect thereof.

 

4-2           In the event of the demised premises or any part thereof being
destroyed or damaged by any of the risks or perils in respect of which the
Lessor pursuant to the terms hereof shall have effected insurance so as to
render the premises unfit for occupation use or access then and in such cases
(unless the insurance of the demised premises shall have been forfeited or made
ineffective by any act neglect or default of the Lessee its servants, agents,
licensees or invitees) the rent hereby reserved or a fair and just proportion
thereof according to the nature and extent of the damage sustained shall from
and after such destruction or damage

 

20

--------------------------------------------------------------------------------


 

and until the demised premises shall have been rebuilt or reinstated and made
fit for occupation use and access be suspended and cease to be payable;

 

4-3           In case the demised premises or any part thereof shall be
destroyed and become ruinous and become uninhabitable or incapable of beneficial
occupation or enjoyment by for or from any of the Insured Risks the Lessee
hereby absolutely waives and abandons its rights (if any) to surrender this
Lease under the provisions of Section 40 of the Landlord and Tenant Law
Amendment Act, Ireland, 1860 or otherwise;

 

4-4           If the demised premises or any part thereof shall at any time
during the term be destroyed or damaged by fire or any of the Insured Risks as
aforesaid, then the Lessor shall apply all monies received in respect of such
insurance (other than in respect of loss of rent) with all reasonable speed in
the rebuilding, repairing and otherwise reinstating the demised premises to a
factory premises of the same square footage and utility as the demised premises,
unless the policy or policies of insurance shall have been vitiated or rendered
less than fully effective by any act neglect default or omission of the Lessee
its servants, agents licensees or invitees;

 

4-5           In the event of the demised premises or any part thereof being
destroyed or damaged by any of the risks in respect of which the Lessor pursuant
to the term hereof shall have effected insurance at any time during the term
hereby created and the insurance money under any insurance against the same
effected thereon by the Lessor being wholly or partly irrecoverable by reason
solely or in part of any act or default of the Lessee its servants, agents,
licensees or invitees then and in every such case the Lessee will forthwith (in
addition to the said rent) pay to the Lessor the whole or (as the case may
require) a fair proportion of the cost of completely

 

21

--------------------------------------------------------------------------------


 

rebuilding and reinstating the same;

 

4-6           That the Lessee paying the rents hereby reserved and performing
and observing the several covenants and agreements herein contained and on the
Lessee’s part to be observed and performed shall and may peaceably and quietly
hold and enjoy the demised premises during the said term without any
interruption or disturbance from or by the Lessor or any person or persons
rightfully claiming under or in trust for the Lessor.

 

5.             IT IS HEREBY AGREED between the Lessor and the Lessee as
follows:—

 

5-1           Notwithstanding anything hereinbefore contained it is expressly
agreed by the Lessee and declared that if the rent herein reserved or any part
thereof shall at any time be in arrears and unpaid for the space of twenty-eight
days after it shall have become due (whether the same shall have been lawfully
demanded or not) or if the Lessee shall fail to commence or substantially cease
to manufacture without the written consent of the Lessor such goods as have been
agreed upon with the Lessor or if the Lessee shall be guilty of any breach of
the conditions of this Lease and fail to make good any such breach within
reasonable time it shall be lawful for the Lessor to enter upon the demised
premises or any part thereof in the name of the whole and peaceably to hold and
enjoy the demised premises thenceforth as if these presents had not been made.
If the Lessee being a company shall go into liquidation (other than a Voluntary
liquidation for the purpose of an amalgamation or reconstruction previously
approved in writing by the Lessor) or being an individual shall be adjudicated a
bankrupt or take the benefit of any Act for the relief of debtors or if an order
is made or an effective resolution

 

22

--------------------------------------------------------------------------------


 

passed for the winding up of the Lessee’s business or if a Receiver is appointed
over any of the property of the Lessee then and in any of the said cases it
shall be lawful for the Lessor to terminate this Lease by serving a notice of
termination on the Lessee. On the service of such notice this Lease shall
absolutely cease and determine without prejudice to any claim of the Lessor
against the Lessee arising out of any antecedent breach of any covenant term or
condition of this Lease.

 

5-2           If at such time as the Lessee has vacated the demised premises
after the determination of the term hereby granted either by affluxion of time
or otherwise any property of the Lessee shall remain in or on the demised
premises and the Lessee shall fail to remove the same within seven days after
being requested in writing by the Lessor so to do then and in such case the
Lessor (without being obliged so to do and in any event without prejudice to
such other rights as the Lessor may have in that behalf) may as agent of the
Lessee (and the Lessor is hereby appointed by the Lessee to act as such agent
and in its capacity as such agent to act as the Lessor in its absolute
discretion shall think fit) sell such property and shall then hold the proceeds
of sale after deducting the costs and expenses of removal storage (including
loss of or reduction in rent received by the Lessor on account of such property
remaining by way of storage pending sale in the demised premises) and sale
reasonably and properly incurred or suffered by it to the order of the Lessee
PROVIDED THAT the Lessee shall indemnify the Lessor against any liability
incurred by the Lessor to any third party whose property shall have been sold by
the Lessor in the bona fide mistaken belief (which shall be presumed unless the
contrary is proved) that such property belonged to the Lessee and was liable to
be dealt with as such pursuant to this sub-clause;

 

23

--------------------------------------------------------------------------------


 

5-3           all reservations and exceptions herein in favour of the Lessor
shall enure for the benefit of the Superior Landlord (if any) of the Lessor and
in relation to any covenant or obligation of the Lessor hereunder or any consent
required to be sought from the Lessor the term “the Lessor” shall mean and
include the Lessor and such Superior Landlord;

 

5-4           Any notices requiring to be served hereunder shall be sufficiently
served on the Lessee if left addressed to it at the Principal office of the
Lessee or forwarded to it or posted or left at its last known address in Ireland
and shall be sufficiently served on the Lessor if delivered to it personally or
forwarded to it by post or left at its principal office in Ireland. A notice
sent by post shall be deemed to be given at the time when in due course of post
it would be delivered at the address to which it is sent.

 

6-1           The Lessor hereby consents to the registration of this Lease as a
burden on the folio specified in the Schedule hereto and to the use of the Land
Certificate (if issued) for the purposes of such registration;

 

6-2           IT IS HEREBY CERTIFIED by the Lessee that it is the person
becoming entitled to the entire beneficial interest in the interest hereby
created and that all necessary consents under Sections 45 of the Land Act 1965
have been obtained and that all conditions attached thereto have been complied
with.

 

6-3           IT IS HEREBY CERTIFIED that the transaction hereby

 

24

--------------------------------------------------------------------------------


 

effected does not form part of a larger transaction or of a series of
transactions in respect of which the amount or value or the aggregate amount or
value of the consideration (other than rent) exceeds £1,000.00.

 

6-4           IT IS HEREBY CERTIFIED that for the purposes of stamping of this
instrument that this is an instrument to which the provisions of Section 112 of
the Finance Act, 1991 do not apply for reasons that it is a completed factory
premises.

 

SCHEDULE

 

ALL THAT AND THOSE the lands and premises situate in the Townland of Kilbride,
in the County of Wicklow, being part of the lands comprised in Folio 6078F
County Wicklow, as more particularly described on the Plan annexed hereto and
thereon outlined with a red verge line.

 

IN WITNESS whereof the parties hereto have hereunto caused their respective
seals to be hereunto affixed the day and year first herein WRITTEN.

 

25

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

26

--------------------------------------------------------------------------------


 

GUARANTEE

 

To: ALLMAN EQUITIES LIMITED

 

In consideration of your granting a Lease of the within mentioned premises for
the term and at the rent mentioned in the within Lease dated the          day of
June, 1994.

 

WE, McGhan Limited of Kilbride Industrial Estate, Arklow, County Wicklow,
(hereinafter called “the Sureties” which expression shall include our executors
administrators/successors and assigns) hereby jointly and severally covenant and
guarantee with and to you the Lessor (which expression shall include your
executors administrators/successors and assigns) that the Lessee (which
expression shall include its successors and assigns) or the Sureties will at all
times hereafter duly pay the rents and other sums reserved by the within Lease
in the manner and at the respective times therein appointed for the payment
thereof and will duly observe and perform all the covenants on the part of the
Lessee and conditions therein contained and also that the Sureties (or their
Legal personal representatives for the time being or any of them) will at all
times hereafter pay and make good to the Lessor on demand all losses, costs,
damages and expenses occasioned to it by the non-payment of the said rent or
other sums and all damages and liabilities occasioned by reason of the breach,
non-performance or non-observance of the said covenants and conditions on the
part of the Lessee and also that any neglect or forbearance on the part of the
Lessor in enforcing or giving time to the Lessee for payment of the said rents
or other sums or any part hereof or the observance or performance of any of the
said covenants and conditions shall not in any way

 

27

--------------------------------------------------------------------------------


 

release the Sureties (or their legal personal representatives for the time being
or any of them) in respect of his or their liability under the covenants and
guarantees on the Sureties’ part herein contained and in the event of the Lessee
for the time being hereof being a corporation entering into liquidation or
suffering a Receiver to be appointed over any part of its assets or being an
individual becoming bankrupt and the Lease is disclaimed by a Liquidator or
Receiver or by an Assignee in bankruptcy the Sureties hereby jointly and
severally covenant with the Lessor that they (or their legal personal
representatives for the time being) will accept from the Lessor a Lease of the
demised premises for a term commencing on the date of such disclaimer and
continuing for the residue then unexpired of the term granted by the within
Lease and to reserve the like rent and other sums as therein reserved PROVIDED
ALWAYS that the Sureties (or their legal personal representatives for the time
being or any of them) shall not be bound to accept any such Lease unless the
Lessor shall within the period of three months after such disclaimer serve upon
the Sureties (or their legal personal representatives for the time being or any
of them) a notice in writing so to do and any such notice shall be deemed to
have been duly served if it is served in accordance with the provisions of the
Conveyancing Act, 1881 or is left at the demised premises addressed to the
Sureties by name (or their legal personal representatives for the time being or
any of them) and it is hereby declared that save in the case of a permitted
assignment of the demised premises this Guarantee shall not be revocable.

 

28

--------------------------------------------------------------------------------


 

PRESENT WHEN THE SEAL OF

McGHAN LIMITED

was affixed hereto

 

W.R. Joyce & Co.
Solicitors Arklow

 

 

/s/ P. Flood

 

 

DIRECTOR

 

 

 

 

/s/ Neil Mills

 

 

AUTHORISED SIGNATORY

 

PRESENT WHEN THE SEAL OF

ALLMAN EQUITIES LIMITED

was affixed hereto

 

 

/s/ Kathleen Allman

 

 

DIRECTOR

 

 

 

 

/s/ David Allman

 

 

DIRECTOR

 

29

--------------------------------------------------------------------------------


 

 

Dated the 20th day of September 1994

 

 

 

BETWEEN

 

 

 

ALLMAN EQUITIES LIMITED

 

 

One Part

 

 

 

and

 

 

 

CHAMFIELD LIMITED

 

 

 

 

Other Part

 

 

 

 

LEASE

 

 

 

[SEAL]

 

 

Brian McLoughlin & Company,

 

Solicitors,

 

3, Herbert Road,

 

Bray,

 

County Wicklow.

 

Ghan. 2.6.1994.

 

30

--------------------------------------------------------------------------------

 

